Citation Nr: 1204623	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-32 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1953 to September 1983.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a TDIU and continued the current disability evaluation for each of the Veteran's service-connected disabilities.  The Veteran appealed the denial of a TDIU.

In December 2009 the Veteran withdrew his request for a Travel Board or a video conference hearing.

In February and December 2009 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in December 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  Service connection is in effect for coronary artery disease with chronic renal insufficiency and hypertension associated with hypertension (rated as 60 percent disabling) and multiple other disabilities with a combined disability rating of 90 percent.

2.  The Veteran completed two years of technical college and has work experience as a court bailiff.

3.  Resolving all doubt in the Veteran's favor, the medical and lay evidence indicates that the Veteran is precluded from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case with respect to the claim for a TDIU, no further discussion of VA's duty to notify or assist the Veteran in completing his claim is necessary. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).


The Veteran received the Combat Action Ribbon and the Presidential Unit Citation with One Star among other awards during his 30 years of honorable active duty service.

Service connection is in effect for the following disabilities:  coronary artery disease with chronic renal insufficiency (rated as 60 percent disabling); hypertension (20 percent); peripheral vascular disease of the left lower extremity (20 percent); peripheral vascular disease of the right lower extremity (20 percent); second toe amputation through the metatarsal phalangeal joint (20 percent); residuals of osteotomies for hallux valgus of the left foot (10 percent); residuals of osteotomies for hallux valgus of the right foot (10 percent); residuals of right ulnar nerve entrapment (10 percent); left spontaneous pneumothorax (noncompensable); scar, residuals of cutting left knee with chain saw (noncompensable); scars, left foot associated with residuals of osteotomies for hallux valgus of the left foot (noncompensable); scar on the right great toe associated with residuals of osteotomies for hallux valgus of the right foot (noncompensable); and erectile dysfunction (noncompensable).  His combined disability rating is 90 percent, effective October 25, 2007.  Thus, the Veteran meets the threshold disability requirement for consideration of a TDIU.

The Veteran's former employer, a county courthouse, verified that the Veteran worked as a court bailiff from March 1999 to September 2007, that the number of hours worked varied weekly, and that the Veteran earned $5,820 during the 12 months preceding the last date of employment.  The employer also indicated that the position was temporary with no benefits and that the Veteran resigned.

In a May 2008 VA genitourinary examination report, the Veteran denied any impact of his genitourinary symptoms on his daily occupation as he was retired. 

The Veteran was also afforded VA examinations for his various disabilities.  The June 2008 VA examination report notes that the Veteran is not working and that his coronary artery disease has "no effect to unemployment."  The VA examiner did not indicate whether he reviewed the claims file, nor did he render a medical opinion regarding the effect of the Veteran's service-connected disabilities on his usual occupation as a court bailiff.  The Veteran reported that he walks for exercise; he had a minimal limp on examination.  

Private treatment records dated in February 2009 show that the Veteran underwent an abdominal aortography with runoff to the tertiary vessels for progressive claudication with left leg pain worse than right.  The next day he underwent a bilateral iliac angioplasty with left iliac stenting for high-grade stenosis identified by diagnosed angiogram with severe claudication.

In a private examination report dated in November 2009, the Veteran complained of tiredness, transient weakness, and claudication as well as increased symptoms of claudication and decreased ability to ambulate associated with his peripheral vascular disease.  The assessment included peripheral vascular disease with increased claudication and decreased ability to ambulate.  The private examiner also noted that the Veteran's chronic kidney disease, stage II (mild) had worsened and affected the Veteran's overall health, increasing his overall disability. 

In December 2011 the Veteran's representative requested a remand of the case to provide the Veteran with a general medical examination that includes a review of the claims file to determine whether the Veteran is unable to work based solely on his service-connected disabilities.

Having considered the medical and lay evidence of record, the evidence shows that the Veteran meets the threshold criteria for a TDIU because he has a single service-connected disability ratable at 60 percent or more with multiple other service-connected disabilities bringing the combined rating to 90 percent.  The Board also finds that the evidence shows that the Veteran has experienced increased claudication and difficulty ambulating due to service-connected peripheral vascular disease as well as experiencing tiredness and transient weakness.  Given the above, along with verification that the Veteran earned less than $6,000 in the 12 months preceding the last date of his employment as a court bailiff, the Board finds that with reasonable doubt resolved in favor of the Veteran, entitlement to a TDIU is established.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).      


ORDER

A TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


